Stevens, J. (dissenting).
The simple question here is whether the double parking of defendant’s truck.— although in violation of traffic regulations—was the proximate cause of the accident. From the nature of the occurrence it is apparent that the mere fact of being double-parked did not contribute to the accident any more than if defendant’s vehicle were parked against the curb. The regulations, against double parking were not designed to avoid the. type of accident which we are considering. Bather such regulations were calculated to ensure a free flow of traffic in the streets. The deficiency in plaintiff’s case lies in the failure to establish any causal nexus *200between the accident and the double parking. That is, there was no evidence warranting submission of the case. ‘ ‘ When we say that there is no evidence to go to a jury, we do not .mean that there is literally none, but that there is none which ought reasonably to satisfy a jury that the fact sought to be proved is established.” (Jewell v. Parr, 13 C. B. 909, 916, per Maule, J., cited with approval and adopted in Pollock v. Pollock, 71 N. Y. 137, 153; Matter of Case, 214 N. Y. 199, 203.) The test is whether the trial court could conclude that by no rational process could the trier of facts base a finding in favor of the party moved against upon the evidence presented. (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241; Wearever Upholstery & Furniture Corp. v. Home Ins. Co., 286 App. Div. 93.) Hence the complaint was properly dismissed. We therefore dissent.
Bote in, P. J., and Breitel, J., concur with McNally, J. ; Stevens, J., dissents in opinion, in which Valente, J., concurs.
Judgment reversed upon the law and upon the facts, and a new trial ordered, with costs to abide the event.